Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 1 of 40




                      EXHIBIT E
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 2 of 40     E-FILED
                                                            IN COUNTY CLERK'S OFFICE
                                                          PIERCE COUNTY, WASHINGTON

                                                              April 25 2019 4:06 PM

                                                                   KEVIN STOCK
                                                                  COUNTY CLERK
                                                              NO: 19-2-07409-0
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 3 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 4 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 5 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 6 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 7 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 8 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 9 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 10 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 11 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 12 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 13 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 14 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 15 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 16 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 17 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 18 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 19 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 20 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 21 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 22 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 23 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 24 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 25 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 26 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 27 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 28 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 29 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 30 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 31 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 32 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 33 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 34 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 35 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 36 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 37 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 38 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 39 of 40
Case 3:20-cv-05397-BHS Document 7-5 Filed 06/01/20 Page 40 of 40
